            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

RONALD SATISH EMRIT,
      Plaintiff,
v.                                                  Case No. 1:20-cv-34-AW-GRJ
BETSY DEVOS, DEFAULT
RESOLUTION GROUP, NELNET and
ACTION FINANCIAL SERVICES,
     Defendants.
_______________________________/
           ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the magistrate judge’s March 4, 2020 Report and

Recommendation. ECF No. 6. I have also considered de novo the issues raised in

Plaintiff’s “Notice of Appeal,” which I construe as objections to the Report and

Recommendation. ECF No. 7. (If Plaintiff seeks to appeal this order to the Eleventh

Circuit Court of Appeals, he must file a separate notice of appeal.)

      I have determined the Report and Recommendation should be adopted. It is

now ORDERED:

      1.     The Report and Recommendation (ECF No. 6) is adopted and

incorporated into this order.

      2.     The clerk will enter a judgment that says, “The complaint is dismissed

as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).”



                                          1
      3.     Plaintiff is warned that filing of frivolous lawsuits in this court may

result in sanctions, including monetary sanctions and filing restrictions.

      4.     The clerk will close the file.

      SO ORDERED on April 3, 2020.

                                        s/ Allen Winsor
                                        United States District Judge




                                              2
